Exhibit 10.1

 

March 1, 2011

 

Mr. Keith Calder

c/o Western Coal Corp.

1000 — 885 Dunsmuir Street

Vancouver, BC

Canada V6C 1N5

 

Dear Keith,

 

We are pleased that you have accepted the position of Chief Executive Officer of
Walter Energy, Inc. (“Walter” or the “Company”) effective as of the date of the
consummation of the transactions contemplated by the Arrangement Agreement,
dated December 2, 2010 between Walter and Western Coal Corp. (“Western”).  The
attached schedules outline the remuneration and benefits and terms and
conditions of your employment.

 

As the Chief Executive Officer of Walter, you will be responsible for all
aspects of the corporation and will report to the Board of Directors, acting in
accordance with the Company’s articles, bylaws and resolutions enacted by or
policies established by the Board of Directors.  You will be required to provide
regular reports to the Board of Directors on financial performance, strategic
direction, management development, business plans, and such other matters as are
customarily reviewed by or as may be required by the Board of Directors.

 

In addition to serving as the Chief Executive Officer of Walter, you will also
serve as a member of the Board of Directors, without additional compensation.

 

It is agreed and understood that this letter agreement (including the schedules
and exhibits attached hereto) (collectively, the “Agreement”) and the other
agreements referred to in this Agreement shall constitute our entire agreement
with respect to the subject matter hereof and shall supersede all prior
agreements, discussions, understandings and proposals (written or oral) relating
to your employment with the Company and its affiliates, including, for the
avoidance of doubt, Western.  This Agreement may only be amended or modified by
a written agreement executed by you and Walter (or any of its respective
successors) and will be interpreted under and in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

 

This Agreement may be executed by fax or pdf and in any number of counterparts,
all of which, when taken together, will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

Keith, we are delighted that you are joining Walter and we look forward to
working with you.  If the terms contained within this Agreement are acceptable,
please sign one of the enclosed copies and return it to me in the envelope
provided.

 

Best regards,

 

 

/s/ Micahel T. Tokarz

 

March 1, 2011

Michael T. Tokarz

 

Date

Chairman of the Board of Directors

 

 

Walter Energy, Inc.

 

 

 

ACCEPTANCE

 

I have read the Agreement, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same.  I approve and
accept the terms set forth in the Agreement as governing my employment
relationship with Walter.

 

 

/s/ Keith Calder

 

March 2, 2011

Keith Calder

 

Date

 

 

Enclosures:

 

Schedule A                                  Remuneration & Benefits

Schedule B                                    Terms and Conditions

 

Initials

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

REMUNERATION & BENEFITS

 

Name:

 

Keith Calder

 

 

 

Role Title:

 

Chief Executive Officer

 

 

 

Role Band:

 

n/a

 

 

 

Department:

 

Corporate

 

 

 

Employer:

 

Walter

 

 

 

Date of Appointment:

 

Date of consummation of the transaction contemplated by the Arrangement
Agreement, dated December 2, 2010 between Walter and Western.

 

 

 

Continuous Employment Date:

 

December 1, 2009

 

This schedule should be read in conjunction with the remainder of the
Agreement.  The policies covering these benefits and their terms and conditions
may be varied from time to time.

 

Base Salary and Remuneration:

 

The remuneration for this position is a base salary of USD$900,000 per annum
which will be subject to review and adjustment by the Compensation and Human
Resources Committee of the Board of Directors (the “Compensation Committee”) and
paid in accordance with Walter’s payroll practices, as they may change from time
to time. Your annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”

 

The remuneration structure is designed to provide competitive levels of total
remuneration for strong individual and corporate performance and achieve a close
alignment between personal and business performance and remuneration.

 

Initials

 

 

3

--------------------------------------------------------------------------------


 

Annual Bonus (EIP):

 

You will participate in Walter’s Executive Incentive Plan, as it may be amended
from time to time (the “EIP”) and will be eligible to earn an annual target
bonus of 110% of your Base Salary (the “Target Bonus”), with an upside potential
of 2 times your Target Bonus for top performance. The actual amount of your
bonus, if any, will fluctuate based upon actual performance under the
performance metrics associated with the EIP. Participation in the bonus pool is
dependent upon the achievement of Walter’s annual performance goals, as well as
the accomplishment of individual objectives mutually agreed upon in writing each
year. In order to receive a bonus under the EIP, you must be employed at the
time the bonus is paid. Notwithstanding anything in this Agreement to the
contrary, your bonus, if any, under the EIP, earned in respect of the 2011
fiscal year, will be pro-rated based upon the percentage of such fiscal year
that will have elapsed from your commencement date through the last day of such
fiscal year and based solely on the Base Salary actually earned in such fiscal
year from your commencement date through the last day of such fiscal year.

 

Please note that participation in Walter’s Employee Stock Purchase Plan is a
condition to participation in the bonus pool under the EIP.

 

 

 

Long Term Incentive:

 

Subject to your continued employment with Walter, you will be eligible to
participate in Walter’s Amended and Restated 2002 Long-Term Incentive Award
Plan, as it may be amended and restated from time to time (and any successor
long term incentive award plan) (collectively, the “LTIP”), and will be eligible
to receive annual equity grants from Walter valued at 285% of Base Salary, based
on the Black-Scholes value at the date of grant, fifty percent (50%) of which
will be in the form of non-qualified stock options and fifty percent (50%) of
which will be in the form of restricted stock units. Such equity grants will be
awarded under and subject to the terms and conditions of the LTIP and the terms
and conditions applicable to other awards granted by Walter under the LTIP to
employees of Walter.

 

Your annual equity grant in respect of the 2011 fiscal year will be made on your
commencement date, consistent with

 

Initials

 

 

4

--------------------------------------------------------------------------------


 

 

 

the terms set forth above, except that it will be based on the Black-Scholes
value on the date of the Agreement and will be subject to adjustment as mutually
agreed upon by you and Walter.

 

 

 

Expenses:

 

Reimbursement for all reasonable and customary out-of-pocket business expenses
incurred by you in the performance of your duties hereunder, in accordance with
the policies, practices and procedures of Walter relating to reimbursement of
business expenses incurred by Walter employees in effect at any time during the
12 month period preceding the date you incur the expenses; provided, however,
that any such expense reimbursement will be made no later than the last day of
the calendar year following the calendar year in which you incur the expense,
will not affect the expenses eligible for reimbursement in any other calendar
year, and cannot be liquidated or exchanged for any other benefit.

 

 

 

Health Care:

 

Participation in Walter’s life and health insurance benefit programs beginning
the first day of the month following your commencement date and in accordance
with their terms, as they may change from time to time. Additional benefit plan
information will be available for your review upon request. After you are
enrolled in the U.S. benefit plans, you and all eligible family members will be
covered.

 

 

 

Retirement Plan:

 

Participation in Walter’s retirement plan according to its terms as they may
change from time to time. Information on the retirement plan will be available
for your review upon request. Your eligibility to participate will be consistent
with the requirements of the Employee Retirement Income Security Act of 1974, as
amended.

 

 

 

Leave:

 

Eligibility for 20 business days of vacation and 10 company paid holidays to be
used each year in accordance with Walter’s policy, as it may change from time to
time.

 

 

 

Change in Control:

 

An Executive Change-in-Control Severance Agreement in a form substantially
similar to the form attached hereto as Exhibit A (the “CIC Agreement”).

 

Initials

 

 

5

--------------------------------------------------------------------------------


 

Severance:

 

Subject to (a) your compliance with the restrictive covenants set forth in
Sections 5 through 7 of Schedule B and (b) your execution, delivery and
non-revocation of a waiver and release of claims in a form substantially similar
to the form attached hereto as Exhibit B (the “Release”) on or prior to the
21st day following the date on which your employment with Walter terminates due
to (x) the termination of your employment by Walter, other than for “Cause” (as
defined below) or (y) the termination of your employment by you for “Good
Reason” (as defined below), but in each case, excluding any separation from
service by reason of your death or Disability (as defined below) (such date, the
“Severance Date”), you will be entitled to receive the following severance
payments and benefits:

 

 

 

 

 

· For the period commencing on the day immediately following the Severance Date
and ending on the first anniversary of the Severance Date, monthly pay
continuation with each monthly payment equal to one-twelfth (1/12) times the sum
of your Base Salary and Target Bonus, in each case, as in effect on the
Severance Date. Monthly payments will occur in accordance with the payroll dates
in effect on the Severance Date, and such payment dates will not be affected by
any subsequent change in payroll practices.

 

 

 

 

 

· For the period commencing on the first anniversary of the Severance Date and
ending on the second anniversary of the Severance Date, monthly pay continuation
with each monthly payment equal to one-twelfth (1/12) times your Base Salary as
in effect on the Severance Date. Monthly payments will occur in accordance with
the payroll dates in effect on the Severance Date, and such payment dates will
not be affected by any subsequent change in payroll practices.

 

 

 

 

 

· A pro-rata bonus under the EIP (or successor annual bonus plan) based on the
portion of the year actually worked up to the Severance Date and computed based
on actual annual performance. Such pro-rata bonus shall be paid during the year
following the year that includes the

 

Initials

 

 

6

--------------------------------------------------------------------------------


 

 

 

Severance Date in accordance with the terms of the EIP (or successor annual
bonus plan).

 

 

 

 

 

· Except as provided below, continuation of group medical, dental, vision, group
basic term life insurance, accidental death and dismemberment insurance,
voluntary term life insurance, voluntary accidental death and dismemberment
insurance, dependent life insurance and employee assistance program benefits,
provided, to the extent applicable, regular contributions are made, at the level
in effect on the Severance Date, in each case, for a period (such period, the
“Continuation Coverage Period”) beginning immediately upon the Severance Date
and continuing until the earliest to occur of (A) the second anniversary of the
Severance Date, (B) the last date you are eligible to participate in the benefit
under applicable law, or (C) the date you are eligible to receive comparable
benefits from a subsequent employer, as determined solely by Walter in good
faith; provided, however, that if you fail to execute and deliver the Release or
revoke the Release, in either case, the Continuation Coverage Period shall cease
immediately upon such date. Such benefits shall be provided to you at the same
coverage and cost to you as in effect on the Severance Date. To the extent
permitted by law, you shall be eligible to qualify for COBRA health care
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”), or any replacement or successor provision of United
States tax law, beginning following the expiration of the period described
above. Notwithstanding the foregoing, your participation in the Employee Stock
Purchase Plan and long-term disability insurance plan, and your ability to make
deferrals under the 401(k) plan, will cease effective on the Severance Date. For
purposes of this subsection, you shall send written notice of the terms and
conditions of any subsequent employment and the corresponding benefits earned
from such employment and shall provide, or cause to be provided, to Walter, in
writing, correct, complete and timely information concerning the same to the
extent requested by Walter;

 

Initials

 

 

7

--------------------------------------------------------------------------------


 

 

 

provided, however, that Walter shall have the right to cease making such
payments and you shall be obligated to repay any such amounts to Walter already
paid if you fail to execute and deliver the Release within the time period
provided for above or, after timely delivery, revoke it within the time period
specified in such Release.

 

 

 

 

 

Notwithstanding anything in this Agreement to the contrary and for the avoidance
of doubt, you shall not be entitled to severance payments or benefits under this
Agreement in the event you experience a separation from service within
twenty-four (24) months following a Change in Control of the Company (as defined
in the CIC Agreement). Severance payments and benefits payable upon a separation
from service in connection with such a termination of employment, if any, shall
be determined and paid under the CIC Agreement.

 

 

 

 

 

For purposes of this Agreement, the term “Cause” shall mean: (i) your willful
and continued refusal to perform the duties of your position (other than any
such failure resulting from your incapacity due to physical or mental illness);
(ii) your conviction or guilty plea of a felony involving fraud or dishonesty;
(iii) theft or embezzlement by you of property from Walter or any subsidiary or
affiliate; or (iv) fraudulent preparation by you of financial information of
Walter or any subsidiary or affiliate.

 

 

 

 

 

For purposes of this Agreement, the term “Good Reason” shall mean the occurrence
of any of the following conditions (in each case arising without your consent):
(A) a material breach of this Agreement by Walter or (B) a material diminution
in your authority, duties or responsibilities. Notwithstanding the foregoing,
your voluntary separation from service shall be for “Good Reason” only if
(x) you provide written notice of the facts or circumstances constituting a
“Good Reason” condition to Walter within 30 days after the initial existence of
the Good Reason condition, (y) the Company does not remedy the Good Reason
condition within 30 days after it receives such notice and (z) the voluntary
separation from service occurs within 90 days after the initial existence of the
Good

 

Initials

 

 

8

--------------------------------------------------------------------------------


 

 

 

Reason condition. For purposes of this Agreement, the parties agree that “Good
Reason” will not exist solely because the amount of your bonus fluctuates due to
performance considerations under the EIP or other Walter incentive plan
applicable to you and in effect from time to time.

 

 

 

 

 

For purposes of this Agreement, the term “Disability” shall mean any medical
condition whatsoever which leads to your absence from your job function for a
continuous period of six months without you being able to resume such functions
on a full time basis at the expiration of such period, it being understood that
unsuccessful attempts to return to work for periods under thirty days shall not
be deemed to have interrupted said continuity.

 

 

 

Location:

 

The location of the Walter Corporate Office is presently under review and the
final location in the U.S. will be recommended shortly by you for approval by
the Board of Directors.

 

Initials

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TERMS AND CONDITIONS

 

1.                                       It is agreed and understood that your
employment with Walter is to be at will, and either you or Walter may terminate
the employment relationship at any time for any reason, with or without cause,
and with or without notice to the other; nothing in this Agreement or elsewhere
constitutes or shall be construed as a commitment to employ you or pay you
severance, other than as stated in Schedule A or in the CIC Agreement, for any
period of time.

 

2.                                       Outside Interest.  While employed by
Walter, you agree to devote your full business time and best efforts to the
performance of your duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly;
provided that nothing in this Agreement shall preclude you from retaining your
current directorship positions, if any, or accepting appointment to no more than
two other boards of directors and outside roles, in each case, as pre-approved
by the Chairman of the Board of Directors; provided in each case, and in the
aggregate, that such activities do not conflict or interfere with the
performance of your duties hereunder or conflict with Section 5 or Section 7
below.

 

3.                                       You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with Walter, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of Walter or any
of its subsidiaries or affiliates, which result from or are suggested by any
work you may do for Walter or any of its subsidiaries or affiliates, or which
result from use of Walter’s or any of its subsidiaries’ or affiliates’ premises
or Walter’s, its subsidiaries’, its affiliates’, or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
Walter.  You hereby assign to Walter your entire right and interest in any such
Developments, and will hereafter execute any documents in connection therewith
that Walter may reasonably request.  This section does not apply to any
inventions that you made prior to your employment by Walter or Western, or to
any inventions that you develop entirely on your own time without using any of
Walter’s or Western’s equipment, supplies or facilities, or Walter’s or
Western’s or their respective subsidiaries’, affiliates’, or customers’
confidential information which do not relate to Walter’s, Western’s, their
respective subsidiaries’ or its affiliates’ business, anticipated research and
development, or the work you have performed for Walter, Western and their
respective subsidiaries and affiliates.

 

Initials

 

 

10

--------------------------------------------------------------------------------


 

4.                                       As an inducement of Walter to make this
offer to you, you represent and warrant that there exists no impediment or
restraint, contractual or otherwise on your power, right or ability to accept
this offer and to perform the duties and obligations specified in this
Agreement.

 

5.                                       Non-Compete/Non-Solicit.  It is
understood and agreed that you will have substantial relationships with specific
businesses and personnel, prospective and existing, vendors, contractors,
customers, and employees of Walter and its subsidiaries that result in the
creation of customer goodwill.  Therefore, while you are employed by Walter and
following the termination of your employment for any reason and continuing for a
period of 12 months from the date of your termination, so long as Walter or any
affiliate, successor or assigns thereof is in the coal mining business or like
business within the Restricted Area (defined as mining industries in the
geographical areas in which Walter or any of its subsidiaries competes at the
time of your termination), unless the Board of Directors approves an exception,
you shall not, directly or indirectly, for yourself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity or otherwise:

 

(a)          Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to Walter,
including but not limited to Walter or any other affiliated companies; or

 

(b)         Hire away any independent contractors or personnel of Walter and/or
entice any such persons to leave the employ of Walter or its affiliated entities
without the prior written consent of Walter.

 

6.                                      Non-Disparagement.  Following the
termination of your employment for any reason and continuing for so long as
Walter or any affiliate, successor or assigns thereof carries on the name or
like business within the Restricted Area, you shall not, directly or indirectly,
for yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

(a)          Make any statements or announcements or permit anyone to make any
public statements or announcements concerning the termination of your employment
with Walter, or

 

(b)         Make any statements that are inflammatory, detrimental, slanderous,
or negative in any way to the interests of Walter or its affiliated entities.

 

Initials

 

 

11

--------------------------------------------------------------------------------


 

7.                                       You acknowledge and agree that you will
respect and safeguard Walter’s and its subsidiaries’ property, trade secrets and
confidential information.  You acknowledge that Walter’s electronic
communication systems (such as email and voicemail) are maintained to assist in
the conduct of Walter’s and its subsidiaries’ business and that such systems and
data exchanged or stored thereon are Walter property.  In the event you leave
the employ of Walter, you will not disclose any trade secrets or confidential
information you acquired while an employee of Walter to any other person or
entity, including without limitation, a subsequent employer, or use such
information in any manner.

 

8.                                       Compensation Recovery Policy.  You
understand and agree that if any of Walter’s financial statements are required
to be restated due to errors, omissions, fraud or misconduct, the Compensation
Committee may, in its sole discretion but acting in good faith, direct that
Walter recover all or a portion of any cash incentive, equity compensation or
severance disbursements paid to you with respect to any fiscal year of Walter
for which the financial results are negatively affected by such restatement. 
For purposes of this provision, errors, omissions, fraud or misconduct may
include and are not limited to circumstances where Walter has been required to
prepare an accounting restatement due to material non-compliance with any
financial reporting requirement, as enforced by the Securities and Exchange
Commission, and the Compensation Committee has determined in its sole discretion
that you had knowledge of the material noncompliance or the circumstances that
gave rise to such noncompliance and failed to take reasonable steps to bring it
to the attention of the appropriate individuals within Walter, or you personally
and knowingly engaged in practices which materially contributed to the
circumstances that enabled a material noncompliance to occur.

 

9.                                       This Agreement is intended to comply
with Section 409A of the Code and will be interpreted accordingly.  References
under this Agreement to the termination of your employment shall be deemed to
refer to the date upon which you have experienced a “separation from service”
within the meaning of Section 409A of the Code.  Notwithstanding anything in
this Agreement to the contrary, (i) if at the time of your separation from
service with Walter you are a “specified employee” as defined in Section 409A of
the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder or payable under any other compensatory arrangement between you and
Walter as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under

 

Initials

 

 

12

--------------------------------------------------------------------------------


 

Section 409A of the Code, then Walter will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to you) until the first
business day after the date that is six months following your separation from
service (or the earliest date as is permitted under Section 409A of the Code),
at which point all payments deferred pursuant to this paragraph shall be paid to
you in a lump sum and (ii) if any other payments of money or other benefits due
to you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax.  To the extent any reimbursements or in-kind
benefits due to you under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to you in a manner consistent with Treasury Regulation
Section 1.409A-3(i)(1)(iv).  For purposes of Section 409A of the Code, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code.

 

10.                                 Walter shall withhold from any amounts
payable hereunder all Federal, state, city or other taxes as legally shall be
required.

 

11.                                 You acknowledge and agree that you have read
this Agreement carefully, have been advised by the Company to consult with an
attorney regarding its contents, and that you fully understand the same.

 

Initials

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND GENERAL RELEASE OF CLAIMS

 

This Waiver and General Release of Claims (“Waiver”) is entered into with
respect to the mutual promises and the payments, rights and benefits provided
under that certain letter agreement, entered into on March 2, 2011, by and
between Walter Energy, Inc. (“Employer”) and Keith Calder (“Employee”) (the
“Letter Agreement”).

 

1.             Employee separated his employment with Employer on
                                  .

 

2.             In consideration for the payments, rights and benefits provided
under the Letter Agreement, on behalf of himself, his heirs, executors,
administrators, and assigns, Employee, to the fullest extent permitted by law,
forever releases and discharges Employer and all of its affiliated or related
entities, their parent, successors, assigns, officers, directors, agents, and
employees from all claims, known or unknown, of any kind which Employee may have
relating to Employer (in its capacities as Employee’s former employer or
otherwise), and the other released parties referred to above and which exist or
are based on occurrences which have occurred on or prior to the date of
execution by Employee of this Waiver.  This release includes, but is not limited
to, all liabilities relating to employment and separation from employment, and
for the payment of earnings, bonuses, severance pay, salary, relocation
benefits, accruals under any vacation, sick leave, or holiday plans, any
employee benefits, any charge, claim or lawsuit under any federal, state, or
local law, including but not limited to, claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000(e) et seq., as amended, (specifically, but
without limitation, by the Pregnancy Discrimination Act), the Civil Rights Act
of 1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act,
as amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §621 et seq.,
the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Fair Labor
Standards Act, 29 U.S.C. §201 et seq., the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq., the Employee Retirement Income Security Act, 29 U.S.C.
§1001 et seq., the Occupational Safety and Health Act, as amended, 29 U.S.C.
§651, et seq., the National Labor Relations Act, as amended, 29 U.S.C. §141, et
seq., the Immigration Reform Control Act, as amended, 29 U.S.C. §1801, et seq.,
and any tort, contract, and quasi-contract or other common law claims,
including, but not limited to, claims for wrongful termination, discrimination,
harassment, retaliation, negligent or intentional infliction of emotional
distress, negligent hiring, negligent supervision, negligence, invasion of
privacy, defamation, slander, assault, battery, misrepresentation, or
conspiracy.

 

3.             Employee represents that he has not filed any charges, including,
but not limited to, charges against Employer with the Equal Employment
Opportunity Commission (“EEOC”), suits, claims or complaints against Employer or
the other released parties referred to above.  This Waiver forever bars all
actions, claims and suits which arose or might arise in the future from any
occurrences arising prior to the date of this Waiver and authorizes any court or
administrative agency to dismiss any claim filed by Employee with prejudice.  If
any administrative agency files any charge, claim or suit on Employee’s behalf,
Employee agrees to waive all rights to recovery of any equitable or monetary
relief and attorneys’ fees.

 

4.             Except as required by law, and unless and until this Waiver is
disclosed by Employer or any of its affiliates as may be required by law, the
parties to this Waiver agree that

 

1

--------------------------------------------------------------------------------


 

the existence and terms of this Waiver will remain confidential; provided that
Employee may reveal the terms of the Waiver to his legal, tax and financial
advisors, and immediate family, in deciding whether to execute this Waiver, so
long as Employee advises each such person that they must keep its terms
confidential on the same basis as is required of Employee.

 

5.             Employee acknowledges that during the course of his employment,
he has had access to Employer’s confidential information.  Employee agrees not
to use or disclose to any person or entity, at any time, any confidential
information of Employer without first obtaining Employer’s written consent.  The
term “confidential information” means any information not generally known which
concerns Employer’s business or proposed future business and which gives or is
intended to give Employer an advantage over its competitors who do not have the
information.  Employee agrees that he is required to return all severance
payments provided under the Letter Agreement if he fails to maintain the
confidentiality of the proprietary information of Employer.  This amount shall
serve as liquidated damages for the failure to maintain the confidentiality of
the proprietary information and not as a penalty, and has been agreed to as a
fair approximation of the damages likely to result from Employee’s failure to
act properly with respect to the confidential information, and shall not release
Employee from the effect of this Waiver.

 

6.             This Waiver shall not in any way be construed as an admission by
Employer that it has acted wrongfully with respect to Employee or that Employee
has any rights whatsoever against Employer or the other released parties set
forth in paragraph 2 above.

 

7.             Employee specifically acknowledges the following:

 

a.             That Employee does not release or waive any right or claim that
he may have which arises after the date of this Waiver.

 

b.             That he is releasing, among other rights, all claims and rights
under the Age Discrimination in Employment Act (“ADEA”) and the Older Workers’
Benefit Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.

 

c.             That he possesses sufficient education and experience to fully
understand the terms of this Waiver as it had been written, the legal and
binding effect of the Waiver, and the exchange of benefits and promises herein.

 

d.             That he understands and agrees that Employer’s obligations to
perform under the Letter Agreement is conditioned upon Employee’s performance of
all agreements, releases and covenants to Employer.

 

e.             That he has twenty-one (21) days to consider this Waiver.

 

f.              That he has seven (7) days to revoke this Waiver after
acceptance.  A revocation must be in writing stating: “I hereby revoke the
Waiver and General Release of Claims I executed on [insert date]” and postmarked
via certified mail within such seven (7) day period to Walter Energy, Inc.
attention Jim Skomp c/o Human

 

2

--------------------------------------------------------------------------------


 

Resources, Post Office Box 361370, Birmingham, Alabama 35236-1370.  This Waiver
shall not become enforceable until the revocation period has expired.  If the
last day of the revocation period is a Saturday, Sunday or legal holiday in
Alabama, then the revocation period (and the deadline for the postmarking of the
revocation letter) shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

 

g.             That he has read this Waiver fully and completely and he
understands its significance.

 

h.             That he enters into this Waiver knowingly and voluntarily and on
his own free will and choice.

 

i.              That he has been encouraged and given significant opportunity to
consult with an attorney of his choice.

 

8.             Employer and Employee agree that in the event it becomes
necessary to enforce any provision of this Waiver, the prevailing party to such
action, including appeals, shall be entitled to all their costs and attorneys’
fees.

 

9.             This Waiver shall be binding upon Employee and upon Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.

 

10.           Employee represents that no inducements, statements or
representations have been made that are not set out in this Waiver or the Letter
Agreement and that Employee does not rely on any inducements, statements or
representations not set forth herein or therein.

 

11.           Employee acknowledges that any and all prior understandings and
agreements between the parties to this Waiver with respect to the subject matter
of this Waiver are merged into this Waiver, which fully and completely expresses
the entire Waiver and understanding of the parties to this Waiver with respect
to the subject matter hereof.  This Waiver may not be orally amended, modified
or changed and may be amended, modified or changed only by written instrument or
instruments executed by duly authorized officers or other representatives of the
parties to this Waiver.

 

12.           This Waiver shall in all respects be interpreted, enforced and
governed under the laws of the State of Delaware.  The language of all parts of
this Waiver shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties to this Waiver.

 

13.           Should any provision of this Waiver be declared or be determined
by any Court to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this Waiver.

 

3

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS WAIVER INCLUDES

A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

 

 

 

Name Printed:

 

 

 

Date:

 

 

 

 

 

Date hand delivered to Employee:                               .

 

 

21-day period to consider this Waiver ends:
                                    .

 

4

--------------------------------------------------------------------------------